Filed 03/05/19                                       Case 18-20365                                                   Doc 105



         1        RUSSELL D. GREER
                  CHAPTER 13 STANDING TRUSTEE
         2
                  P.O. BOX 3051
         3        MODESTO, CA 95353-3051
                  TELEPHONE (209) 576-1954
         4
                                      UNITED STATES BANKRUPTCY COURT
         5                             EASTERN DISTRICT OF CALIFORNIA
         6

         7                                                              CASE NO: 18-20365
             IN RE:
                                                                        CHAPTER 13
         8   RADHEY SHYAM
             XXX-XX-8473                                                 NOTICE OF DEFAULT AND
         9                                                               INTENT TO DISMISS CASE
              LILLIAM SHYAM
        10   XXX-XX-7238                                Debtor(s)

        11
                  Russell D. Greer, Chapter 13 Standing Trustee in the above referenced case, intends to
        12   submit an Order Dismissing Case as provided by Paragraph (g) of LBR 3015-1 on the
             following grounds:
        13
                    Pursuant to 11. U.S.C. § 1307(c), cause exists to dismiss this case as Debtor(s)
        14   failed to make all payments due under the plan. As of March 04, 2019, payments are
        15   delinquent in the amount of $19,986.00. An additional payment of $6,274.00 will be due
             on the 25th day of this month. Additional payments will be due as set forth in the plan. A
        16   list of payments received by the Trustee is attached as Exhibit A.

        17       NOTICE IS HEREBY GIVEN that paragraph (g) of LBR 3015-1 provides as follows:
        18   (1) If the debtor fails to make a payment pursuant to a confirmed plan, including a direct
        19       payment to a creditor, the trustee may mail to the debtor and the debtor's attorney written
                 notice of the default.
        20
             (2) If the debtor believes that the default noticed by the trustee does not exist, the debtor shall
        21       set a hearing within twenty-eight (28) days of the mailing of the notice of default and give at
        22       least fourteen (14) days' notice of the hearing to the trustee pursuant to LBR 9014-1(f)(2). At
                 the hearing, if the trustee demonstrates that the debtor has failed to make a payment required
        23       by the confirmed plan, and if the debtor fails to rebut the trustee's evidence, the case shall be
                 dismissed at the hearing.
        24
             (3) Alternatively, the debtor may acknowledge that the plan payment(s) has(have) not been
        25       made and, within thirty (30) days of the mailing of the notice of default, either (A) make the
                 delinquent plan payment(s) and all subsequent plan payments that have fallen due, or (B) file
        26
                 a modified plan and a motion to confirm the modified plan. If the debtor's financial condition
        27       has materially changed, amended Schedules I and J shall be filed and served with the motion
                 to modify the chapter 13 plan.
        28
Filed 03/05/19                                      Case 18-20365                                                   Doc 105



         1   (4) If the debtor fails to set a hearing on the trustee's notice, or cure the default by payment, or
                 file a proposed modified chapter 13 plan and motion, or perform the modified chapter 13
         2       plan pending its approval, or obtain approval of the modified chapter 13 plan, all within the
                 time constraints set out above, the case shall be dismisssed without a hearing on the trustee's
         3
                 application.
         4

         5
                                                                     /s/Russell D. Greer
         6       Dated: March 04, 2019                                Russell D. Greer
         7                                                            Chapter 13 Standing Trustee

         8
         9

        10

        11
        12

        13

        14

        15
        16

        17

        18
        19
        20

        21
        22

        23

        24
        25

        26
        27
        28
Filed 03/05/19                                     Case 18-20365                                                      Doc 105
                       Exhibit A to Notice of Default                                   Case No.: 18-20365
                        RADHEY SHYAM
                        LILLIAM SHYAM
                 Date Posted               Transaction Type              Source               Check/MO#      Amount
             11/26/2018          Receipt                      credit union ck                3074015880         5,556.00
             10/24/2018          Receipt                      credit union ck                3074015699         5,556.00
             09/25/2018          Receipt                      credit union ck                3074015523         5,556.00
             08/23/2018          Receipt                      credit union ck                3074015308         5,556.00
             08/20/2018          Receipt                      credit union ck                3074015301         5,556.00
             07/20/2018          Receipt                      credit union ck                3074015116        11,329.00
             06/20/2018          Receipt                      credit union ck                3074014941         3,288.00
             05/23/2018          Receipt                      credit union ck                3074014773         3,288.00
             04/25/2018          Receipt                      credit union ck                3074014604         3,288.00
             03/26/2018          Receipt                      credit union ck                3074014400         3,522.00
             02/26/2018          Receipt                      credit union ck                3074014223         3,065.00

                                                                   Gross Debtor Receipts:                     55,560.00
                                                                    Less Debtor Refunds:                           0.00
                                                                      Net Debtor Receipts:                    55,560.00




                   Page 1 of 1                                  Date Printed 3/4/2019
